Title: To Thomas Jefferson from the General Assembly of Rhode Island and Providence Plantations, [9 May 1801]
From: General Assembly of Rhode Island and Providence Plantations
To: Jefferson, Thomas


               
                  Sir,
                  [9 May 1801]
               
               The General Assembly of the State of Rhode Island and Providence Plantations, in behalf of themselves and of their constituents, embrace the earliest opportunity to present you their sincere and respectful congratulations on your election to the office of Chief Magistrate of the United States; and to express their entire approbation of the principles which, in your address to a portion of our fellow Citizens, on the fourth of March last, you declared would be the basis of your administration.—
               Trusting to the wisdom and goodness of the Supreme Ruler of the Universe to afford you every necessary assistance in the discharge of the duties of so arduous and important a station, we have the strongest hope, and the fullest confidence, that in carrying those principles into effect, you will preserve the peace and promote the prosperity and happiness of your fellow Citizens. It is with the utmost satisfaction we observe, that the Constitution of the United States is universally considered as the safeguard of our liberty and independence,—the strongest bulwark against foreign invasion, and a sure protection against internal commotions. Unanimity of opinion in all important questions is devoutly to be wished; and we sincerely hope that notwithstanding a difference in sentiment may prevail, a spirit of candour, moderation, charity and forbearance, towards one another, will preserve a general harmony.—
               The people of this State, being circumscribed within narrow limits, and some of their principal Towns relying chiefly on commerce for their support; and having in the bosom of the State one of the best harbours in the World, they feel a particular interest in the prosperity of Commerce: They are therefore happy in the assurance, and have no doubt, that under your administration commerce will be protected, and as the handmaid of Agriculture receive every suitable encouragement.—
               A Republican form of government is considered by the Citizens of the State of Rhode Island as their birth right; and the Government of the United States being the union of independent Republics for the good of the whole, will ever receive their firm support.—
               Accept, Sir, our best wishes for your individual health and happiness, and the expression of our sincere desire that your fellow Citizens may always hail you with the grateful plaudit,—Well done thou good and faithful servant.—
               By the desire, and in behalf of the General Assembly of the State of Rhode Island and Providence Plantations,
               
                  
                     Arthur Fenner Gov
                  
               
            